Solicitóse por el apelado la desestimación del recurso fundado en que trans-currió el término de 30 días contados a partir de la aproba-ción de la transcripción de la evidencia sin baber radicado los autos en la Secretaría de este Tribunal. Se resolvió: que;
Por cuaNTo el 7 de noviembre el apelante se opuso a esa solicitud alegando no baber presentado en este Tribunal la transcripción de la apelación dentro del. término legal a causa de una grave enfermedad de un bijo suyo; que el apelado no ba sufrido perjuicio porque esta apelación no podía ser vista antes de las vacaciones de este Tribunal y que presentó la transcripción de la apelación y su alegato para sostenerla;
Por cuanto la Ley.No. 81 de 1919 dispone que cuando.se hubiere aprobado'una transcripción de la evidencia el récord de la apelación será presentado en este Tribunal dentro de los 30 días siguientes a la aprobación de la misma;
Pob cuanto la transcripción de la apelación, que se com-pone de muy pocas páginas, ba sido presentada en este Tribunal seis meses después de baber sido aprobada la trans-cripción de la evidencia y a los cuatro meses de solicitada la desestimación de la apelación, lo que ba retardado grande-mente la tramitación del caso, perjudicando así los derechos del apelado.
Por tanto, en vista de esas circunstancias procede de-*976clarar con lugar la moción de desestimación a pesar de las razones expuestas en contrarío por el apelante.